Exhibit 10.2

OMNIBUS ASSIGNMENT AND ASSUMPTION OF LOANS,

LOAN DOCUMENTS AND RELATED LIENS AND

SECURITY INTERESTS AND APPOINTMENT OF AGENT

This Omnibus Assignment and Assumption of Loans, Loan Documents and Related
Liens and Security Interests and Appointment of Agent (the “Assignment”), dated
to be effective as of August 30, 2013 (the “Assignment Effective Date”), is
entered into by and among CAPITAL ONE, N.A., in its capacity as Administrative
Agent for the Lenders, Issuing Bank and Collateral Agent and Mortgagee for the
Secured Parties and First Lien Agent, Second Lien Agent and Facility Swap Agent
under the Intercreditor Agreements (in such capacities, the “Existing Agent”),
the Lenders signatory hereto (the “Lenders”, together with the Existing Agent,
the “Assignors”), White Elk LLC, a Delaware limited liability company (“White
Elk”) Resource Value Group LLC, on behalf of one or more beneficial holders of
the Loans under the Credit Agreement (“Resource”, together with White Elk, the
“Assignees”) and Black Elk Energy Offshore Operations, LLC, a Texas limited
liability company (the “Borrower”).

RECITALS

WHEREAS, the Borrower and the Assignors entered into that certain Credit
Agreement dated December 24, 2010 (as amended by that First Amendment dated
May 31, 2011, that Waiver and Second Amendment dated June 30, 2011, that Limited
Waiver and Third Amendment dated November 8, 2012, that Fourth Amendment to
Credit Agreement dated December 21, 2012, that Fifth Amendment to Credit
Agreement dated August 28, 2013, that Sixth Amendment to Credit Agreement dated
January 31, 2013, that Limited Waiver and Seventh Amendment to Credit Agreement
dated February 22, 2013, that Eighth Amendment to Credit Agreement dated
March 26, 2013, that Limited Waiver and Ninth Amendment to Credit Agreement
dated April 10, 2013 and that Limited Waiver and Tenth Amendment to Credit
Agreement dated July 31, 2013 and as further amended, restated, supplemented or
modified from time to time, the “Credit Agreement”);

WHEREAS, Assignors and Assignees entered into that certain Loan Purchase
Agreement dated of even date herewith (the “Purchase Agreement”) wherein
Assignees agreed to purchase all Commitments and Loans under the Credit
Agreement and assume the obligations of the Existing Agent and the Lenders
thereunder and under the Loan Documents (hereinafter defined) as set forth
therein;

WHEREAS, Assignors desire to assign to Assignees and Assignees agree to assume
all of Assignors’ right, title and interest in and to the Loans and the
Commitments under the Credit Agreement and all documents evidencing the Loans
and Commitments, including but not limited to, those forth on Exhibit A attached
hereto and made a part hereof, together with all addenda, modifications,
amendments, riders, exhibits and supplements thereto other than partial releases
of certain mortgages which are filed of record (collectively, the “Loan
Documents”);

WHEREAS, Existing Agent has agreed to resign as Administrative Agent, Issuing
Bank and Collateral Agent under the Loan Documents and White Elk has agreed to
assume all obligations of the Existing Agent as Administrative Agent and
Collateral Agent under the Loan Documents and accept the appointment as
Administrative Agent and Collateral Agent under the Loan Documents, subject to
the terms and conditions of the Intercreditor Agreements; and



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing Recitals which are deemed
incorporated herein by reference and for other good and valuable consideration
paid to Assignor by Assignee, the receipt and sufficiency of which are hereby
acknowledged, Assignor, Assignee and Borrower hereby agree as follows:

1. Defined Terms.

(a) Unless otherwise defined herein, capitalized terms used herein have the
meanings assigned to them in the Credit Agreement.

(b) As used in this Agreement, the following terms shall have the following
meanings:

“BP Intercreditor Agreement” means the Intercreditor Agreement dated
December 24, 2010 by and among BP Corporation North America Inc., Borrower and
Capital One, National Association, as Administrative Agent, as amended by that
certain Assignment and Assumption Agreement dated August 28, 2013.

“Collateral Agent” has the meaning set forth in the Security Instruments.

“Facility/Swap Agent” has the meaning set forth in the W&T (Non-Operated
Properties) Intercreditor Agreement.

“First Lien Agent” has the meaning set forth in the Second Lien Intercreditor
Agreement.

“Intercreditor Agreements” means, collectively, the BP Intercreditor Agreement,
the Second Lien Intercreditor Agreement, the W&T (Non-Operated Properties)
Intercreditor Agreement and the W&T (Escrow Agreement) Intercreditor Agreement.

“ Mortgagee” has the meaning set forth in the Mortgages.

“Second Lien Agent” has the meaning set forth in the W&T (Escrow Agreement)
Intercreditor Agreement.

“Second Lien Intercreditor Agreement” means the Amended and Restated Second Lien
Intercreditor Agreement dated December 24, 2010 by and among Capital One, N.A.,
as First Lien Agent, The Bank of New York Mellon Trust Company, N.A., as
Indenture Trustee, Borrower and Black Elk Energy Finance Corp., as amended by
the First Amendment to Amended and Restated Second Lien Intercreditor Agreement
dated to be effective as of August 28, 2013.

“W&T (Escrow Agreement) Intercreditor Agreement” means the Amended and Restated
Intercreditor Agreement (Escrow Agreements) dated December 24, 2010 by and among
W&T Offshore, Inc., Capital One, N.A. as Second Lien Agent and Borrower, as
amended by the First Amendment to Amended and Restated Intercreditor Agreement
dated to be effective as of August 28, 2013.



--------------------------------------------------------------------------------

“W&T (Non-Operated Properties) Intercreditor Agreement” means the Amended and
Restated Intercreditor Agreement (Non-Operated Properties) dated December 24,
2010 by and among W&T Offshore, Inc., Capital One, N.A. as Facility/Swap Agent,
The Bank of New York Mellon Trust Company, N.A., as Indenture Trust, Black Elk
Energy Finance Corp. and Borrower, as amended by the First Amendment to Amended
and Restated Intercreditor Agreement dated to be effective as of August 28,
2013.

2. Assignment and Assumption. (a) The Assignors hereby sell and assign, without
recourse, representation or warranty except as expressly set forth in the
Purchase Agreement, to the Assignees, and the Assignees hereby purchase and
assume, without recourse, representation or warranty except as expressly set
forth in the Purchase Agreement, from the Assignors, effective as of the
Assignment Effective Date, all of the Assignors’ rights and obligations under
the Credit Agreement, including, without limitation, the interests in the
Commitments of the Assignors on the Assignment Effective Date and Loans owing to
the Assignors which are outstanding on the Assignment Effective Date, together
with the participations in Letters of Credit and LC Disbursements held by the
Assignors on the Assignment Date, but excluding accrued interest and fees to and
excluding the Assignment Effective Date (the “Assigned Interest”). Each
Assignor’s portion of the Assigned Interest comprises a percentage of the
aggregate Commitments under the Credit Agreement as shown on Schedule 1 attached
hereto. Each Assignee is purchasing and assuming a percentage of the Assigned
Interest as shown on Schedule 1. The Assignees hereby acknowledge receipt of a
copy of the Credit Agreement. From and after the Assignment Effective Date
(i) the Assignees shall each be a party to and be bound by the provisions of the
Credit Agreement and, to the extent of the Assigned Interest, have the rights
and obligations of a Lender thereunder and (ii) the Assignors shall, to the
extent of the Assigned Interest, each relinquish its rights and be released from
its obligations under the Credit Agreement.

(b) The Assignors have BARGAINED, SOLD, ASSIGNED, CONVEYED and DELIVERED and do
hereby BARGAIN, SELL, ASSIGN, CONVEY and DELIVER, without representation,
warranty or recourse except as set forth in the Loan Purchase Agreement, to the
Assignees and the Assignees hereby purchase, assume and accept, without
representation, warranty or recourse except as expressly set forth in the
Purchase Agreement, (i) all of the Assignors’ right, title and interest in and
to the Loans and the Loan Documents and all obligations arising therein first
accruing from and after the Assignment Effective Date and (ii) all assignable
rights, titles, benefits, privileges, liens, security interests and assignments
owned, held, accruing and to accrue to, and for the benefit of the Assignors
under or in connection with the Loans and the Loan Documents. Each Assignee
acknowledges and agrees that the Loan Documents assumed hereby include, among
the other items listed on Exhibit A attached hereto, the Intercreditor
Agreements, and that each Assignee’s right, title and interest in and to the
Loans and the Loan Documents are expressly subject to the terms and conditions
set forth in the Intercreditor Agreements. From and after the Assignment
Effective Date (i) the Assignees shall be a party to and be bound by the
provisions of the Loan Documents and have the rights and obligations of a Lender
thereunder and (ii) the Existing Agent and Lenders shall relinquish their rights
and be released from their obligations under the Loan Documents.



--------------------------------------------------------------------------------

3. Resignation and Appointment.

(a) As of the Assignment Effective Date (i) the Existing Agent hereby resigns as
the Administrative Agent as provided under Section 11.06 of the Credit
Agreement, as Collateral Agent under the Security Instruments and as First Lien
Agent, Second Lien Agent and Facility/Swap Agent under the Intercreditor
Agreements (each such title being herein referred to collectively as the “Agency
Roles”) and shall have no further obligations in such Agency Roles under the
Credit Agreement and the other Loan Documents, except to the extent of any
obligation expressly stated in the Credit Agreement or other Loan Documents as
surviving any such resignation; (ii) the Required Lenders appoint White Elk as
successor Administrative Agent and successor Collateral Agent under the Credit
Agreement and the other Loan Documents and successor First Lien Agent, successor
Second Lien Agent and successor Facility/Swap Agent under the applicable
Intercreditor Agreement, subject to the terms and conditions contained in such
Intercreditor Agreements; (iii) White Elk, in each case, hereby accepts its
appointment as successor Administrative Agent and successor Collateral Agent
under the Credit Agreement and the other Loan Documents and Successor First Lien
Agent, Successor Second Lien Agent and Successor Facility/Swap Agent under the
applicable Intercreditor Agreements (in such capacities, “Successor Agent”); and
(iv) the parties hereto authorize the Successor Agent to prepare, enter into,
execute, record and/or file any and all notices, certificates, instruments,
Uniform Commercial Code financing statements and/or other documents or
agreements (including, without limitation, filings in respect of any collateral,
and assignments, amendments or supplements to any UCC financing statements,
mortgages, deeds of trust, security agreements, pledge agreements, intellectual
property security agreements, certificates of title, stock powers, account
control agreements, intercreditor agreements or other Loan Documents), as the
Successor Agent deems necessary to effect or evidence (of public record or
otherwise) the transactions herein contemplated, including but not limited to
the resignation of the Existing Agent and the appointment of the Successor Agent
and any amendments to the Credit Agreement and Loan Documents set forth herein,
and to maintain the validity, perfection or priority of, or assign to the
Successor Agent, any and all liens and security interests in respect of any and
all Property securing the Loans. Each of the Borrower, the Existing Agent and
the Successor Agent hereby agrees to execute and deliver (and the Borrower
agrees to cause each applicable guarantor or grantor of collateral to execute
and deliver) any documentation reasonably necessary or reasonably requested by
the Successor Agent to evidence such resignation and appointment or such
amendments or to maintain the validity, perfection or priority of, or assign to
the Successor Agent, any such liens or security interests, or to maintain the
rights, powers and privileges afforded to the Administrative Agent under any of
the Loan Documents.

(b) As of the Assignment Effective Date, Existing Agent in its capacity as
Issuing Bank hereby resigns as the Issuing Bank as provided under the Credit
Agreement and shall have no further obligations in such capacity under the
Credit Agreement and the other Loan Documents, except to the extent of any
obligation expressly stated in the Credit Agreement as surviving any such
resignation.

(c) The parties hereto hereby confirm that the Successor Agent succeeds to the
rights and obligations of Capital One, N.A. with respect to each of the Agency
Roles under the Credit Agreement and the other Loan Documents and becomes vested
with all of the rights, powers, privileges and duties of each of the Agency
Roles under the Credit Agreement and the other



--------------------------------------------------------------------------------

Loan Documents, subject to the terms of the Intercreditor Agreements and Capital
One, N.A. is discharged from all of its duties and obligations in each of the
Agency Roles and as Issuing Bank under the Credit Agreement and the other Loan
Documents (except to the extent of any obligation expressly stated in the Credit
Agreement or any other Loan Document as surviving any such resignation), in each
case as of the Assignment Effective Date.

(d) The parties hereto hereby confirm that, as of the Assignment Effective Date,
all of the protective provisions, indemnities, and expense obligations under the
Credit Agreement and the other Loan Documents continue in effect for the benefit
of the Existing Agent, its sub-agents and their respective affiliates, officers,
directors, trustees, employees, advisors, agents and controlling Persons in
respect of any actions taken or omitted to be taken by any of them while the
Existing Agent was acting as Administrative Agent or thereafter pursuant to or
in furtherance of the provisions of this Agreement, and inure to the benefit of
the Existing Agent. The parties hereto agree that the Successor Agent shall have
no liability for any actions taken or omitted to be taken by the Existing Agent
while it served as the Administrative Agent under the Credit Agreement and the
other Loan Documents or for any other event or action related to the Credit
Agreement that occurred prior to the Assignment Effective Date. The parties
hereto agree that the Existing Agent shall have no liability for any actions
taken or omitted to be taken by the Successor Agent as the Administrative Agent
or in any Agency Roles under the Credit Agreement and the other Loan Documents.

(e) The Existing Agent hereby assigns to the Successor Agent, effective on and
after the Assignment Effective Date, any powers of attorney, liens or security
interests and all other rights and interests granted to the Existing Agent, for
the ratable benefit of the Lenders and any other secured parties on whose behalf
it may be acting under any security documents and/or the Intercreditor
Agreements and included within the Loan Documents (collectively, the “Secured
Parties”), under the Credit Agreement and other Loan Documents, and the
Successor Agent hereby accepts the benefit of all such powers of attorney, liens
and security interests and other rights and interests, for its benefit and for
the ratable benefit of the Secured Parties.

(f) On and after the Assignment Effective Date, any reference to the Existing
Agent in any publicly filed document, to the extent such filing relates to the
liens and security interests in any collateral assigned hereby and until such
filing is modified to reflect the interests of the Successor Agent, shall, with
respect to such liens and security interests, constitute a reference to the
Existing Agent as collateral representative of the Successor Agent (provided
that the parties hereto agree that the Existing Agent’s role as such collateral
representative shall impose no further duties, obligations or liabilities on the
Existing Agent, including, without limitation, any duty to take any type of
direction regarding any action to be taken against such collateral, whether such
direction comes from the Successor Agent, the Secured Parties or otherwise, and
the Existing Agent shall have the full benefit of all of the protective
provisions of Article XI (Administrative Agent) and Section 12.03 (Expenses,
Indemnity; Damage Waiver) of the Credit Agreement, while serving in such
capacity).

4. Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN SECTIONS 5 AND 6 OF THE PURCHASE
AGREEMENT, EACH ASSIGNEE ACKNOWLEDGES AND AGREES THAT THE EXISTING AGENT AND THE
LENDERS ARE NOT MAKING ANY REPRESENTATION OR WARRANTY OF ANY KIND OR NATURE
INCLUDING,



--------------------------------------------------------------------------------

WITHOUT LIMITATION, ANY REPRESENTATION OR WARRANTY WITH RESPECT TO (A) THE
LOANS, THE LOAN DOCUMENTS, THE BORROWER OR THE MORTGAGED PROPERTY OR THE
COLLATERAL, (B) THE BUSINESS OR FINANCIAL CONDITION OF BORROWER OR ANY
GUARANTOR, (C) THE PHYSICAL CONDITION OF ANY PROPERTY OR ASSET COMPRISING ALL OR
A PART OF ANY MORTGAGED PROPERTY OR THE COLLATERAL, (D) THE STATUS, PAYMENT OR
NONPAYMENT OF ANY AMOUNTS DUE OR PAST DUE UNDER THE LOAN DOCUMENTS OR ANY REAL
ESTATE TAXES OR ASSESSMENTS WITH RESPECT TO ANY MORTGAGED PROPERTY, (E) THE
STATUS OF THE LOANS OR THE EXISTENCE OF ANY DEFAULT OR EVENTS OF DEFAULT UNDER
THE LOAN DOCUMENTS (F) THE PRESENCE OR ABSENCE OF ANY HAZARDOUS WASTE, TOXIC
SUBSTANCES, ASBESTOS OR ASBESTOS CONTAINING MATERIALS AFFECTING ANY MORTGAGED
PROPERTY, (G) COMPLIANCE OR NON-COMPLIANCE OF THE MORTGAGED PROPERTY WITH ANY
LAWS, RULES OR REGULATIONS, INCLUDING WITHOUT LIMITATION, THOSE REGARDING
HAZARDOUS WASTE, TOXIC SUBSTANCES, ASBESTOS OR ASBESTOS CONTAINING MATERIALS,
(H) THE LEASES, INCOME OR EXPENSES OF ANY MORTGAGED PROPERTY, (I) COMPLIANCE OF
ANY MORTGAGED PROPERTY WITH ANY APPLICABLE BUILDING CODES, ZONING ORDINANCES OR
REGULATIONS, (J) THE CREDITWORTHINESS OF BORROWER OR THE VALUE OF THE MORTGAGED
PROPERTY, OR (K) THE ENFORCEABILITY OR LEGAL SUFFICIENCY OF ANY OF THE LOAN
DOCUMENTS. EACH ASSIGNEE AGREES THAT IT IS ACCEPTING THE LOANS AND THE LOAN
DOCUMENTS AS IS. FURTHER EACH ASSIGNEE ACKNOWLEDGES THAT DEFAULTS AND EVENTS OF
DEFAULT HAVE OCCURRED AND CURRENTLY EXIST UNDER THE LOAN DOCUMENTS, INCLUDING
BORROWER’S VIOLATION OF THE PAYABLES RESTRICTION FINANCIAL COVENANT IN SECTION
9.01(A) OF THE CREDIT AGREEMENT, AND EACH ASSIGNEE IS PURCHASING AND ASSUMING
THE LOANS AND LOAN DOCUMENTS WITH SUCH KNOWLEDGE.

5. Consent and Ratification by Borrower. The Borrower hereby consents to the
assignment by Assignors and the assumption by Assignees as set forth herein and
ratifies all of its Obligations under the Credit Agreement and each of the Loan
Documents to which it is a party, and agrees and acknowledges that the Credit
Agreement and each of the Loan Documents to which it is a party are and shall
continue to be in full force and effect. Nothing in this Assignment
extinguishes, novates or releases any right, claim, lien, security interest or
entitlement of any of the Lenders, Existing Agent, or Successor Agent created by
or contained in any of such documents, nor is the Borrower released from any
covenant, warranty or obligation created by or contained therein.

6. Counterparts. This Assignment may be signed in any number of counterparts,
which may be delivered in original or facsimile form each of which shall be
construed as an original, but all of which together shall constitute one and the
same instrument.

7. Governing Law. This Assignment and all other documents executed in connection
herewith shall be deemed to be contracts and agreements under the laws of the
State of Texas and of the United States of America and for all purposes shall be
construed in accordance with, and governed by, the laws of New York and of the
United States.



--------------------------------------------------------------------------------

8. References. The words “hereby,” “herein,” “hereinabove,” “hereinafter,”
“hereinbelow,” “hereof,” “hereunder” and words of similar import when used in
this Assignment shall refer to this Assignment as a whole and not to any
particular article, section or provision of this Amendment. References in this
Assignment to an article or section number are to such articles or sections of
this Assignment unless otherwise specified.

9. Headings Descriptive. The headings of the several sections and subsections of
this Amendment are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Assignment.

10. Further Assurance. Assignees and Assignors each agree to execute and deliver
such instruments, documents, agreements, and certificates, and take such action
as the other may, from time to time, reasonably request in order to effectuate
the purpose and carry out the terms of this Assignment.

11. Jury Waiver. Each party hereby irrevocably and unconditionally waives, to
the fullest extent permitted by law, trial by jury in any legal action or
proceeding relating to this Assignment and for any counterclaim therein.

12. Binding Effect. This Assignment is binding upon the parties and their
respective agents, heirs. administrators, representatives, executors, successors
and assigns, and inures to the benefit of the parties and each of them, and to
their respective agents, heirs, administrators, representatives, executors,
successors and assigns.

13. Entire Agreement; Modifications. This Assignment constitutes the final
expression of the entire agreement of the parties with respect to the subject
matter of this Assignment, and the provisions of this Assignment may only be
modified by the written agreement of Assignors and Assignees. This Assignment
supersedes all prior agreements, oral or written, by the parties with respect to
the subject matter of this Assignment. Neither party is relying on any oral,
written or implied representation or warranty not expressly set forth in this
Assignment.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their respective officers thereunto duly authorized as of the date
first above written.

 

ASSIGNORS: CAPITAL ONE, N.A., as Existing Agent and Lender By:  

/s/ Matthew L. Molero

Name:  

Matthew L. Molero

Title:  

Vice President

LENDER: IBERIABANK, as Lender By:  

/s/ Cameron D. Jones

Name:  

Cameron D. Jones

Title:  

Vice President

LENDER: CADENCE BANK, N.A., as Lender By:  

/s/ Eric Broussard

Name:  

Eric Broussard

Title:  

Senior Vice President

[Signature Page to Omnibus Assignment and Assumption of Loans]



--------------------------------------------------------------------------------

ASSIGNEES: WHITE ELK LLC By:  

/s/ Jaime Hartman

Name:  

Jaime Hartman

Title:  

Authorized Signatory

RESOURCE VALUE GROUP LLC, on behalf of one or more beneficial holders of the
Loans under the Credit Agreement By:  

/s/ David Levy

Name:  

David Levy

Title:  

 

[Signature Page to Omnibus Assignment and Assumption of Loans]



--------------------------------------------------------------------------------

BORROWER: BLACK ELK ENERGY OFFSHORE OPERATIONS, LLC By:  

/s/ Bruce P. Koch

Name:  

Bruce P. Koch

Title:  

CFO

[Signature Page to Omnibus Assignment and Assumption of Loans]